MAY, Judge:
This ease is now before us on appeal by the Government. The ruling of the trial judge which granted appellee’s suppression motion is challenged by the Government citing several alternative legal bases for the admission of a urinalysis test result in this case.
However, the Code specifically grants to this Court the power to act on appeals by the Government “only with respect to matters of law.” While we do not disagree with the Government’s contention here that the Officer in Charge and a senior chief petty officer of Petty Officer Yingling’s unit were acting with commendable motivation, we cannot, under any appropriate interpretation of Article 62, 10 U.S.C. § 862, *594Uniform Code of Military Justice, overturn what was clearly a factual determination by the trial judge as to whether the proffered Government evidence was admissible under the Military Rules of Evidence. That determination properly lies within the discretionary authority of the trial judge and whatever may have been our own determination we find no abuse of discretion by the trial judge in this case.
Accordingly, appellant’s motion to reverse the ruling below is denied.
Senior Judge KERCHEVAL and Judge RAPP concur.